Per Curiam:
The appellee was clearly entitled to her exemption. It was expressly reserved in the deed of assignment, and to this extent her assigned estate never passed to her assignee. The reservation was notice to the latter, and to all claimants upon the assigned estate, of her exemption. It was the duty of the assignee to have it appraised, so far as an appraisement was necessary, and set it apart to her. This was done to the extent of the personal estate. It was appraised, and she retained it. The amount of that, however, was only $97.75. There was nothing left to meet the balance of her claim but the real estate. This consisted only of a farm, which was subject to a mortgage of $6,000. The farm was sold, realizing the sum of $2,030 for distribution. It was clearly the duty of the assignee to pay the balance of appellee’s claim out of this fund. He would have been personally responsible to her, if he had not. It would have been an idle ceremony, and useless expense, to have appraised this farm under her claim, and where the assignor elects to receive the amount of his exemption in money no appraisement is necessary: Peterman’s App., 76 Pa. 116. Nor do we see any hardship to the purchaser, or to the lien creditors. *561Tlie reservation in this deed, as before stated, was notice to them. It was directly in the line of - the title.
Decree affirmed, and the appeal dismissed, at the costs of tlie appellants.